Citation Nr: 9927003	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-04 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for chronic skin 
disorder.

2. Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from July 1951 to October 
1953.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant's claim to entitlement to service connection 
for left knee disability is the subject of the remand portion 
of the Board's decision.


FINDINGS OF FACT

1. The appellant served on active duty from July 1951 to 
October 1953.

2. Service medical records contain a clinical finding of 
acne, although the appellant's separation physical 
examination does not contain any complaints, clinical 
findings or diagnoses of the claimed skin disorder.

3. Even assuming the appellant currently suffers from a skin 
disorder, he has presented no competent medical evidence 
showing a nexus between the claimed condition and any 
incident or event of his military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
skin disorder is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the United States Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") concluded 
in Savage that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.
The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from July 1951 to October 1953.  At a 
hearing before the RO, he testified that a skin disorder, 
characterized by a rash on his shoulders, chest and back, 
developed during service.  He stated that he was last treated 
for a skin condition approximately twenty years ago.  His 
service records reflect that he had no dermatological 
problems at the time of his enlistment exam.  However, the 
appellant was seen in February 1953 at the United States 
Naval Hospital in San Diego, California for a dermatology 
consultation.  He was diagnosed with acne, characterized 
mostly by blackheads and scars, many of which had keloids.  
The keloids were treated with solid CO2, and the appellant 
was advised to use a blackhead extraction and laundry soap.  
The appellant's October 1953 separation examination revealed 
that his skin was normal.

More recently, a March 1990 examination from the Decatur VAMC 
indicated only that the skin on the back of the appellant's 
neck was thickened and wrinkled, secondary to exposure to the 
elements and the aging process.  He did not complain of a 
skin disorder, and none was identified on this examination.  
In December 1997, the appellant was examined at the Decatur 
VAMC.  This examination revealed that the appellant had four 
erythematous excoriated marks over the right shoulder blade 
in the supraspinous area, on the right side, linear in 
distribution, approximately seven to eight centimeters in 
length.  No other dermatitis or skin disorder was noted.  At 
his hearing, the appellant testified that he does not have 
any current problem with his skin.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a skin disorder well 
grounded.  Caluza, 7 Vet. App. at 498.  The appellant has 
failed to provide competent medical evidence which provides a 
nexus, as reflected by medical diagnosis or opinion, between 
a skin disorder, complained of many decades after service, 
and any incurrence of the alleged disorder during service.  
See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the claimant 
must supply objective medical evidence to support claim).

Indeed, where the issue, as here, turns on whether continuity 
of symtomatology is shown in the years after service, the 
Board requires objective corroboration of the appellant's 
contentions.  In this case, as detailed above, the appellant 
has not been able to produce medical evidence showing 
continuity of treatment for a dermatological disorder.  Thus, 
there is no objective competent evidence of continuity of 
symptomatology shown in the years after service.

The Board has considered the appellant's contentions on 
appeal that a skin disorder on his chest and back developed 
during service; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of a nexus and current symptomatology.

Accordingly, the Board must deny the appellant's claims of 
service connection for skin disorder as not well grounded.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for skin disorder is 
denied.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
the knee disorder claim for appellate review, the Board finds 
that a remand is in order.

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's claim 
for knee disability.  At his hearing before the RO in April 
1998, the appellant testified that he was treated initially 
for his knee condition by Captain Bell at the Balboa Naval 
Hospital in 1952.  The appellant also testified that he was 
treated by Dr. Watts at Emory University for his left knee 
disorder in approximately 1955.  The appellant stated that 
Dr. Watts has a record of his treatment in 1980.  There is 
also indication that there might be additional treatment.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991); see also Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under § 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  The § 5103(a) 
obligation is particularly applicable to records which are 
known to be in the possession of the Federal Government.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development:

1. The RO should request complete, legible 
copies of any and all medical records 
which pertain to the appellant's period 
of active duty, specifically any record 
of treatment by Captain Bell at the 
Balboa Naval Hospital.  All attempts to 
secure these records should be 
undertaken, to include referrals to all 
potential custodians of his service 
records, including the National Personnel 
Records Center and the Naval Military 
Personnel Command.  All records received 
in response to the above inquiries should 
be associated with the claims folder.

2. The RO should contact the appellant and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all non-VA health care 
providers who have treated him since 
service for the left knee disorder at 
issue on appeal.  The RO should request 
his authorization to release any 
indicated private medical records, in 
particular, as noted in the claims 
folder, any medical records cited above, 
namely from Dr. Watts at Emory University 
Hospital for a period beginning in 1955.  
The veteran and his representative are 
further informed that they may submit any 
additional evidence or argument they 
desire on the issue at hand while the 
case is in remand status.  Kutscherousky, 
v. West, 12 Vet. App. 369 (1999).

3. After the development requested has been 
completed to the extent possible, the RO 
should adjudicate the issue regarding the 
appellant's left knee, as set forth on 
the title page of this decision and 
remand, with consideration given to all 
of the evidence of record, and any 
additional medical evidence obtained by 
the RO pursuant to this remand.

To the extent the benefits sought are not granted, the 
veteran and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  The Board intimates no opinion as to the 
ultimate outcome of this claim by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals







